         Case: 5:20-cv-00203-SL Doc #: 1 Filed: 01/30/20 1 of 3. PageID #: 1
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


VIOLET SEKATA                                        )
                                                     )
                                                     )
               Plaintiff,                            )
                                                     )      Case No.: __________
       v.                                            )
                                                     )
FEDEX AKA FEDEX GROUND AKA                           )       NOTICE OF REMOVAL
FEDEX GROUND TRANSPORTATION                          )
AKA FEDEX RISK MANAGEMENT                            )
                                                     )
               Defendant.                            )
                                                     )

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT
OF OHIO, AND TO PLAINTIFF:

       PLEASE TAKE NOTICE that Defendant Federal Express Corporation, incorrectly sued

as FedEx a/k/a FedEx Ground a/k/a FedEx Ground Transportation a/k/a FedEx Risk

Management (“FedEx”), files this Notice of Removal under 28 U.S.C. § 1441, to effect removal

of this matter which was commenced in the Stow Municipal Court, Summit County, Ohio under

Case No.: 2019CVF04092. Removal is proper for the following reasons:

       1.      On December 12, 2019, the Plaintiff filed this action in the the Stow Municipal

Court, Summit County, Ohio under Case No.: 2019CVF04092. FedEx’s records indicate that its

agent, CT Corporation System, received service of this action on January 2, 2020, and thirty days
since such receipt has not yet expired (See Declaration of Brian Hickman attached as Exhibit A).

       2.      The United States District Courts have original jurisdiction by reason and way of

federal question jurisdiction, 28 U.S.C. § 1331.

       3.      The claims asserted by the Plaintiff in its Complaint and the liability of FedEx, if

any at all, are governed by principles of federal common law applicable to shipments made in

interstate commerce by a federally certificated air carrier such as FedEx. See Nippon Fire &

Marine Ins. Co., Ltd. v. Skyway Freight Sys., Inc., 235 F.3d 53, 59 (2d Cir. 2000) (citing Read-

Rite Corp. v. Burlington Air Express, Ltd.,186 F.3d 1190 (9th Cir. 1999)). As such, this Court
         Case: 5:20-cv-00203-SL Doc #: 1 Filed: 01/30/20 2 of 3. PageID #: 2
has original jurisdiction over the subject matter of this civil action pursuant to 28 U.S.C. § 1331,

and this civil action may be removed pursuant to 28 U.S.C. § 1441(b). See Nippon, 235 F. 3d 53,

59 (2d Cir. 2000) (citing Sam L. Majors Jewelers v. ABX, Inc., 117 F.3d 922 (5th Cir. 1997)).

       4.      The Defendant may, under section 1441 of the Judicial Code, 28 U.S.C. § 1441,

remove this action to this court because this is a civil action of which the district courts of the

United States have original jurisdiction that is brought in a state court.

       5.      Attached hereto as Exhibit “B,” is a true and correct copy of the complaint filed in

this action in the the Stow Municipal Court, Summit County, Ohio under Case No.:

2019CVF04092.

       6.      A Notice of Filing of this Notice of Removal is being concurrently filed with the

the Stow Municipal Court, Summit County, Ohio.

       WHEREFORE, FedEx prays that this civil action be removed to this Court from the the

Stow Municipal Court, Summit County, Ohio.

Dated: This the 30th day of January, 2020.



                                                       Respectfully Submitted,

                                                       s/ Colleen Hitch Wilson
                                                       Colleen Hitch Wilson
                                                       FEDERAL EXPRESS CORPORATION
                                                       3620 Hacks Cross Road, Bldg. B, 3rd Fl.
                                                       Memphis, TN 38125
                                                       Telephone: (901) 434-8338
                                                       Fax: (901) 434-4523
                                                       chitchwilson@fedex.com


                                                       Attorney for Federal Express Corporation




                                                  2
         Case: 5:20-cv-00203-SL Doc #: 1 Filed: 01/30/20 3 of 3. PageID #: 3



                              CERTIFICATE OF SERVICE

       I, do hereby certify, that a true and correct copy of the foregoing document was

electronically filed using the Court’s CM/ECF system and sent via FedEx Express, this the 30th

day of January, 2020, to:

                                    Gregg D. Garfinkel
                                    DENMAN & LERNER CO., LPA
                                    8039 Broadmoor Rd., Suite 21
                                    Mentor, OH 44060




                                                  /s/Colleen Hitch Wilson, Esq.
                                                  Colleen Hitch Wilson, Esq.




                                              3
